Citation Nr: 1613225	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic nephropathy with hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for diabetic nephropathy with hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from July 1991 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The reopened issue of entitlement to service-connection for diabetic nephropathy with hypertension, to include as secondary to service-connected disability, is REMANDED to the RO/AMC and is addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO severed service connection for diabetic nephropathy with hypertension, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the November 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetic nephropathy with hypertension.  




CONCLUSION OF LAW

1.  The November 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for diabetic nephropathy with hypertension is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the issue of entitlement to service connection for diabetic nephropathy with hypertension.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issue decided herein.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f)  (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO originally granted service connection for diabetic nephropathy with hypertension in April 2004.  However, in August 2006, the RO proposed to sever service connection for this disorder based on clear and unmistakable error showing that the Veteran did not have a current diagnosis of diabetic nephropathy with hypertension.  The Veteran was given an opportunity to respond to the proposed severance, but she did not present evidence or argument showing that continued service connection was warranted.  Service connection was severed in November 2006.  The Veteran did not appeal the severance of service connection for diabetic nephropathy with hypertension following the November 2006 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Although the RO found in the May 2010 rating decision that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the November 2006 rating decision is the last final disallowance with respect to this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the November 2006 rating decision, the RO severed the claim because laboratory results demonstrated normal blood urea nitrogen (BUN) and creatinine levels, with a single episode of proteinuria, and therefore, the Veteran did not have a diagnosis of diabetic nephropathy.  In addition, the medical evidence of record showed that the Veteran's hypertension was essential, and not secondary to diabetes mellitus, type II.  Therefore, in order to reopen the Veteran's claim, new evidence must have been added to the record since the November 2006 rating decision that addresses one of these bases or provides a new theory of entitlement.  

Evidence submitted and obtained since the November 2006 rating decision includes medical records from the Naval Hospital in Pensacola, Florida, private treatment records, and a VA examination.  Naval Hospital records dated between July 2007 and February 2008 showed slightly elevated creatinine levels, and proteinuria most likely representing early diabetic nephropathy.  Private treatment records from October 2007 to February 2009 show a diagnosis of diabetic nephropathy and continued proteinuria.  August 2009 private treatment records from a nephrologist show diagnoses of acute renal failure and stage III chronic kidney disease, probably secondary to diabetes and hypertension.  An April 2010 VA examination acknowledged the Veteran's earlier diagnoses of acute renal failure and chronic kidney disease, and speculated as to whether such disorders were related to diabetes.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it includes a diagnosis of diabetic nephropathy and suggests a relationship between the Veteran's kidney disorders and his service-connected diabetes mellitus, type II.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for diabetic nephropathy with hypertension is reopened.  Justus, 3 Vet. App. at 512-13.  
The Board notes that the Veteran's March 2010 statement was construed as a claim to reopen the November 2006 decision which severed service connection for diabetic nephropathy with hypertension.  As discussed above, the Board determined that new and material evidence was submitted to reopen the claim.  Accordingly, there is no prejudice to the Veteran.  Moreover, although the Veteran's March 2010 statement was not construed as a claim of clear and unmistakable error in the November 2006 decision, the Veteran is not precluded from bringing such a claim in the future.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetic nephropathy with hypertension is reopened, and, to that extent, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in April 2010.  The examiner noted that the Veteran was previously diagnosed with nephropathy, specifically chronic kidney disease and acute renal failure.  The examiner stated that the Veteran's hypertension was not related her service connected diabetes mellitus, and listed other risk factors.  The examiner acknowledged that a nephrologist suggested the Veteran's kidney disorders were secondary to renal vasospasm, hypertension, and diabetes.  The examiner gave the following speculative opinion regarding whether the Veteran's kidney disorders were directly related to her service-connected diabetes mellitus, type II: 

Diabetic nephropathy is a slowly progressive disorder characterized by increases in protein excretion and the serum creatinine concentration over a period of years and she had not shown any slow progression of increased creatinine or proteinuria.  Based on the fact that she appeared to have a sudden onset of acute renal failure and was diagnosed with hyperaldosteronism, no slowly progressive proteinuria or creatinine increase, and her sugars have been well-controlled, it is this examiner's opinion that whether or not her current nephropathy/chronic renal failure is directly related to her [service-connected diabetes mellitus] cannot be resolved without resorting to mere speculation. 

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court held that the Board cannot rely on an examiner's conclusion that an etiology opinion would be speculative, unless the examiner explains the basis for that opinion and clearly identifies what facts cannot be determined.  The examiner explained why an opinion would be speculative, namely because the renal failure was sudden with no progressive proteinuria increase, however, the Board finds the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner failed to consider all of the medical evidence in the case.  The examiner noted only one instance of proteinuria in the record.  However, as the opinion was based, at least in part, on the lack of medical evidence showing slowly progressive proteinuria, the examiner failed to acknowledge the other episodes of protein in the urine or proteinuria found in the record.  Specifically, laboratory results from as early as July 2001 show a trace of protein in the Veteran's urine.  Additional medical records show traces of protein in the urine or proteinuria in April 2004, April 2005, May 2006, June 2006, October 2007, December 2008, February 2009, and August 2009.  Thus, a remand is necessary in order to obtain another VA examination considering all of the medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  

Furthermore, the VA examiner did not discuss whether the Veteran's service-connected diabetes mellitus, aggravated his nephropathy and hypertension.  Accordingly, on remand an opinion addressing whether the Veteran's nephropathy and hypertension were aggravated by his service-connected disability is required.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).)

In addition, the Veteran testified that she received treatment for her kidney disorders from a private provider and at the Atlanta VA Renal Clinic.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  As the record does not show that the RO has attempted to obtain these private treatment records, the Board finds remand is warranted to obtain any outstanding private and VA treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records from the Atlanta VA Renal Clinic.  All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records identified by the Veteran.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  The RO/AMC must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records ought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Then, schedule the Veteran for an appropriate VA examination with a VA nephrologist, or another qualified examiner if a nephrologist is unavailable, to determine the nature and etiology of the Veteran's nephrology and hypertension.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a review of the evidence, to include the service treatment records, VA treatment records, private treatment records and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's diagnosed nephrology and  hypertension were caused or aggravated by a service-connected disability, to include diabetes mellitus.  The examiner is instructed to consider the multiple instances or proteinuria or traces of protein in the urine, found in the medical records.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All opinions must be accompanied by a complete rationale.  If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


